                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                   No. 7:15.,CR-9-D


UNITED STATES OF AMERICA                      )
                                              )
                                              )
                   v.                         )              ORDER
                                              )
ROBERT BOONE,                                 )
                                              )
                          Defendant.          )


       On July 28, 2020, Robert Boone ("Boone") moved for compassionate release under the First

StepAct("FirstStepAct''),Pub.L.No.115-391, § 603(b), 132Stat. 5194, 5238-41 (2018)(codified

as amended at 18 U.S.C. § 3582) and filed a memorandum and records in support [D.E. 528, 540].

On August 10, 2020, Boone moved for discovery and production of documents [D.E. 532]. On

December 11, 2020, the United States responded in opposition to Boone's compassionate release

motion [D.E. 544]. On January 13, 2020, Boone filed an affidavit in reply [D.E. 545]. As explained

below, the court denies Boone's motion.

                                                  I.

       On February 22, 2016, without a plea agreement, Boone pleaded guilty to conspiracy to

distribute and possess with intent to distribute one kilogram or more of heroin (count one) and

conspiracy to launder monetary instruments (count two). See [D.E. 1,290]. On February 1, 2017, ·.

the court held a sentencing hearing and adopted the facts set forth in the Presentence Investigation

Report ("PSR"). See [D.E. 439--41, 457]; Fed. R. Crim. P. 32(i)(3)(A}-(B). The court calculated

Boone's total offense level to be 41, his criminal history category to be VI, and his advisory

guideline range to be 360 months' to life imprisonment. See [D.E. 441] 1; [D.E. 457] 8. After



           Case 7:15-cr-00009-D Document 549 Filed 03/10/21 Page 1 of 8
thoroughly considering all relevant factors under 18 U.S.C. § 3553(a), the court sentenced Boone

to 360 month's imprisonment on count one and240 months' concurrent imprisonment on count two,

for a total of 360 months' imprisonment See [D.E. 457] 8-20. Boone appealed [D.E. 442]. On

January 12, 2018, the United States Court of Appeals for the Fourth Circuit affirmed Boone's

conviction and sentence. See United States v. Boone, 708 F. App'x 147, 148 (4th Cir. 2018) (per

curiam) (unpublished); [D.E. 468,469]. On February 20, 2018, the Fourth Circuit denied Boone's

petition for rehearing and rehearing en bane [D.E. 472].

       On April 18, 2019, Boone moved under section 2255 to vacate, set aside, or correct his

sentence [D.E. 502]. On September 3, 2019, Boone filed an amended section 2255 motion [D.E.

519]. On July 13, 2020, the court dismissed Boone's motions and denied a certificate of

appealability [D.E. 526, 527].

       On December 21, 2018, the First Step Act went into effect See First Step Act, 132 Stat at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

arequestbythewardenofthedefendant'sfacility, whichever is earlier." 18U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

under section3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3553(a) and

                                                  2

           Case 7:15-cr-00009-D Document 549 Filed 03/10/21 Page 2 of 8
must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3S82(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples ofextraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lB 1.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circtimstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with~ end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                       (ii) The defendant is-

                             (I) suffering from a serious physical or medical condition,

                             (Il) suffering from a serious functional or cognitive impairment,
                                  or

                             (Ill) experiencing deteriorating physical or mental health because
                                   of the aging process,

                                                    3

             Case 7:15-cr-00009-D Document 549 Filed 03/10/21 Page 3 of 8
that "an extraordinary and compelling reason need not have been unforeseen at the time of

sentencingtowarrantareductioninthetermofimprisonment." U.S.S.G. § lBl.13 cmt. n.2. Thus,

the fact "that an extraordinary and compelling reason reasonably could have been known or

anticipated by the sentencing court does not preclude consideration for a reduction under this policy

statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § 1B1.13 to account for the First Step Act. Accordingly, section lBl.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §


                           that substantially diminishes the ability of the defendant to
                           provide self-care within the environment ofa correctional facility
                           and from which he or she is not expected to recover.

               (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                     is experiencing a serious deterioration in physical or mental health
                     because ofthe aging process; and (iii) has served at least 10 years or 75
                     percent of his or her term of imprisonment, whichever is less.

               (C) Family Circumstances.-

                    Ci) The death or incapacitation ofthe caregiver ofthe defendant's minor
                        child or minor children.

                    (ii) The incapacitation of the defendant's spouse or registered partner
                        when the defendant would be the only available caregiver for the
                        spouse or registered partner.

               (D) Other Reasons.-As determined by the Director of the Bureau of
                     Prisons, there exists in the defendant's case an extraordinary and
                     compelling reason other than, or in combination with, the reasons
                     described in subdfvisions (A) through (C).

U.S.S.G. § 1B1.13 cmt. n.1.

                                                 4

           Case 7:15-cr-00009-D Document 549 Filed 03/10/21 Page 4 of 8
 3582(c)(l)(A). See, ~, United States v. McCoy, 981 F.3d 271, 280-84 (4th Cir. 2020).

· Nevertheless, section lB 1.13 provides informative policy when assessing an inmate's motion, but

 a court independently determines whether "extraordinary and compelling reasons" warrant a sentence

 reduction under 18 U.S.C. § 3582(c)(l)(A)(i). See id. at 284. In doing so, the court consults not

 only u~s.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the section 3553(a)

 factors. See, e....g._, id. at 280-84; United States v. Jones, 980 F.3d 1098, 1101--03 (6th Cir. 2020);

 United States v. Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020); United States v. Ruffin, 978 F.3d

 1000, 1007--08 (6th Cir. 2020); United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020);

 United States v. Clark, No. l:09cr336-1, 2020 WL 1874140, at •2 (M.D.N.C. Apr. 15, 2020)

 (unpublished).

        As for Boone's request for compassionate release, Boone contends that he has exhausted his

 administrative remedies. See [D.E. 528] 1; [D.E. 540] 2-3. On June 16, 2020, Boone submitted a

 request for compassionate release but received no response. See [D.E. 528-1]. Notably, the

 government has not invoked section 3582's exhaustion requirement. See United States v. Alam, 960

 F.3d 831, 833-34 (6th Cir. 2020).2 Accordingly, the court addresses Boone's claim on the merits.

        Boone seeks compassionate release pursuant to section 3582(c)(l)(A). In support of his

 request, Boone cites the COVID-19 pandemic, his race, and his obesity, diabetes, asthma, and

 congestive heart failure with atrial fibrillation, among other health conditions. See [D.E. 528] 1-2;

 [D.E. 528-1] 4-25; [D.E. 540] 1-2, 4-5; [D.E. 540-1]. Boone also cites the conditions at FCI




        2
           The Fourth Circuit has not addressed whether section 3582's exhaustion requirement is a
 jurisdictional or claims-processing requirement. The court assumes without deciding that the
 requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
 for this court to enforce it. See Alam, 960 F.3d at 833-34.

                                                   5

             Case 7:15-cr-00009-D Document 549 Filed 03/10/21 Page 5 of 8
Butner, his rehabilitation efforts, and his release plan. See [D.E. 528] 2; [D.E. 540] 5--6; [D.E. 540-

2]; [D.E. 545].

        As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § lBl .13 cmt. n. l(A)(ii). Although Boone states that he

suffers from obesity, diabetes, asthma, and congestive heart failure with atrial fibrillation, among

other health conditions, he has not demonstrated that he is not going to recover from these conditions

or that they cannot be treated while Boone serves his sentence. Accordingly, reducing Boone's

sentence is not consistent with application note l(A). See 18 U.S.C. § 3582(c)(l)(A).

        As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic, Boone's health conditions, rehabilitation efforts, and release plan are

extraordinary and compelling reasons under section 3582(c)(l)(A). Cf. United States v. Raia, 954

F.3d 594, 597 (3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the possibility that

it may spread to a particular prison alone cannot independently justify compassionate release,

especially considering BOP' s statutory role, and its extensive and professional efforts to curtail the

virus's spread."). Even so, the section 3553(a) factors counsel against reducing Boone's sentence.

See United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); Clark, 2020 WL 1874140,

at *3-8.

        Boone is 48 years old and engaged in very serious criminal behavior between2010 and 2014.

See PSR ,r,r 11-15. Boone led a drug trafficking organi7.ation, which he relocated from Paterson,

New Jersey, to WiJmingron, North Carolina in 2012. See id. at ,r 12. Boone flooded WiJmington

with substantial amounts of heroin, driving the street price do~ making him the target of other

dealers, and fueling a heroin crisis and an increase in drug-related arrests. See id. at ,r,r 11-15; [D.E.

                                                    6

            Case 7:15-cr-00009-D Document 549 Filed 03/10/21 Page 6 of 8
457] 15-17. Conservatively, Boone is responsible for distributing at least 66.124 kilograms of

heroin. See PSR .,r 15. In his drug trafficking organization, Boone used fear, friendship, and

affection to manipulate numerous people including children, his wife, sister, niece, and girlfriend.

See id. at ,r,r 13, 22, 24; [D.E. 457] 15-17. Additionally, Boone used members ofhis drug trafficking

organization to launder over $500,000. See PSR ,r 11. Moreover, Boone is a career drug dealer with

convictions including manufacturing or distributing a controlled dangerous substance, employing

a juvenile to distribute drugs, failure to give controlled substance to police, possession with intent

to distribute a controlled dangerous substance, and possession with intent to distribute a controlled

dangerous substance within 1,000 feet of school property. See id. at ,r,r 21-30. Nonetheless, Boone

has taken some positive steps while incarcerated. See [D.E. 540] 5; [D.E. 540-2] 1. The court also

has considered Boone's exposure to COVID-19, his health conditions, his rehabilitation efforts, and

his release plan. Cf. Pepper v. United States, 562 U.S. 476, 480-81 (2011). Having considered the

entire record, the steps that the BOP has taken to address COVID-19 and treat Boone, the section

3553(a) factors, Boone's arguments, the government's persuasive response, and the need to punish

Boone for his horrible criminal behavior, to incapacitate Boone, to promote respect for the law, to

deter others, and to protect society, the court declines to grant Boone's motion for compassionate

release. See, e.g., Chavez-Meza v. United States, 138 S. Ct. 1959, 1966-68 (2018); R:!!ffm, 978 F.3d

at 1008---09; Chambliss, 948 F.3d at 693-94; United States v. Hill, No. 4:13-CR-28-BR, 2020 WL

205515, at •2 (E.D.N.C. Jan. 13, 2020) (unpublished).

       As for Boone's request for honie confinement, Boone seeks relief under the CARES Act.

See [D.E. 540]. The CARES Act does not provide this court with the authority to grant home

confinement. See United States v. Brummett, No. 20-5626, 2020 WL 5525871, at •2 (6th Cir. Aug.

19, 2020) (unpublished) ("[T]he authority to grant home confinement remains solely with the

                                                  7

           Case 7:15-cr-00009-D Document 549 Filed 03/10/21 Page 7 of 8
Attorney General and the BOP."); United States v. McCoy, No. 3:19-CR-3S-KDB-DCK, 2020 WL

S53S020, at *1 (W.D.N.C. Sept. 1S, 2020) (unpublished); United States v. Gray, No.

4:12-CR-S4-FL-l, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (unpublished). Thus, the

court dismisses Boone's request for home confinement.

                                             II.

       In sum, the court DENIES defendant's motion for compassionate release [D.E. S28],

DENIES defendant's motion for discovery [D.E. S32], and DISMISSES defendant's request for

home confinement.

       SO ORDERED. This _j_ day of March 2021.



                                                        J~S     f.ititVEi   m
                                                        United States District Judge




                                              8

          Case 7:15-cr-00009-D Document 549 Filed 03/10/21 Page 8 of 8
